DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on December 29, 2021.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Applicant is advised that should claim 5 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2007/0075347 A1 to Lai et al. (“Lai”) as supported by Materials Thermal Properties Database from Thermtest™ INSTRUMENTS.										As to claim 1, Lai discloses a phase change memory (PCM) structure configured for performing a gradual reset operation, the PCM structure comprising: first (48) and second (52) electrodes; a phase change material layer (50) disposed between In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).												As to claim 2, Lai further discloses wherein the phase change material layer (50) and the first (48) and second (52) electrodes each have a discoid form factor (¶ 0037), the phase change material layer (50) being disposed on an upper surface of the first electrode (48) and the second electrode (52) being disposed on an upper surface of the phase change material layer (50), and wherein the thermal insulation layer (42) is disposed concentrically surrounding the first (48) and second (52) electrodes and phase change material layer (50) (See Fig. 7, ¶ 0022, ¶ 0024, ¶ 0031, ¶ 0037) (Notes: the phase change material layer, the first and second electrodes are formed and patterned in the thermal insulation layer to have a diameter such that a discoid form factor is obtained).												As to claim 3, Lai further discloses wherein the thermal insulation layer (42) is substantially planar with outer surfaces of the first (48) and second (52) electrodes (See Fig. 7).													As to claim 4, Lai as supported by Thermtest™ INSTRUMENTS further discloses wherein at least one of the first (48) and second (52) electrodes comprises a material (TiN) having a thermal conductance of less than about 100 watts per meter-kelvin (See Lai ¶ 0025, ¶ 0028 and Thermtest™ INSTRUMENTS).					As to claim 5, Lai as supported by Thermtest™ INSTRUMENTS further discloses wherein the thermal insulation layer (42) comprises a material (silicon oxide, air) having a thermal conductivity of less than about 0.1 watts per meter-kelvin (See Lai ¶ 0022 and Thermtest™ INSTRUMENTS).							As to claim 6, Lai further discloses wherein the PCM structure has a discoid form factor (¶ 0037), and wherein a ratio of a width (60 μm) of the PCM structure, along In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 					It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to obtain optimized dimensions. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
	As to claim 11, Lai as supported by Thermtest™ INSTRUMENTS further discloses wherein the thermal insulation layer (42) comprises a material (silicon oxide, air) having a thermal conductivity that is less than about 0.1 watts per meter-kelvin (W/m●K) (See Lai ¶ 0022 and Thermtest™ INSTRUMENTS).		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0075347 A1 to Lai et al. (“Lai”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0194865 A1 to Gilton (“Gilton”). The teaching of Lai has been discussed above.													As to claim 10, although Lai discloses a height of the PCM structure along an axis perpendicular to a major axis is about 5 nm to about 50 nm (1 nm, 10 nm, 1 nm, 1 nm) (See ¶ 0025, ¶ 0026, ¶ 0028, ¶ 0030), Lai does not further disclose wherein a width of the PCM structure along the major axis is about 100 nanometers (nm) to about 1 micron (μm).											However, Gilton does disclose wherein a width of the PCM structure along the major axis is about 100 nanometers (nm) to about 1 micron (μm) (See Fig. 2, ¶ 0029).		In view of the teaching of Gilton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lai to have wherein a width of the PCM structure along the major axis is about 100 nanometers (nm) to about 1 micron (μm) because a width of the PCM structure is dependent upon the critical dimension for any particular generation of integrated circuit processing. Further, the width is also adjusted in view of the In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 		It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to obtain optimized dimensions. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicant's arguments filed on December 29, 2021 have been fully considered but they are not persuasive. Applicants argue “Lai’s ‘insulation-defining regions 42’ does not appear to cover the side walls of the ‘top electrode 56’, and hence does not thermally insulate the structure.” This is not found persuasive because Lai clearly meets the recited “first (48) and second (52) electrodes; a phase change material layer (50) disposed between the first (48) and second (52) electrodes; and a thermal insulation layer (42) disposed on at least sidewalls of the first (48) and second (52) electrodes and phase change material layer (50)” as set forth above. This is identical to Applicants’ disclosure where the phase change material layer (306) is between and in contact with the first (302) and second (304) electrodes. The thermal insulation layer (308) is further disposed on the sidewalls of the first (302) and second (304) electrodes and the phase change material layer (306). Although the sidewalls of the “top electrode 56” are not entirely covered by the “insulation-defining regions 42”, it is the heat sink layer 52 made of TiN having a thermal conductance less than about 100 watts per meter-kelvin (W/m●K) that meets the recited “second electrode” disclosed in [0034] of the Specification along with the bottom electrode 48 and the insulation-defining regions 42 surrounding the phase change layer 50 that fully meets the claimed limitation and the disclosed structure and therefore the recited “a thermal insulation layer (42) disposed on at least sidewalls of the first (48) and second (52) electrodes and phase change material layer (50), the thermal insulation layer (42) being configured to thermally isolate the PCM structure as to prevent heat from escaping to provide non-uniform heating of the phase change material layer” is also met.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815